Citation Nr: 0302427	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  98-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New Orleans, 
Louisiana.  

The veteran appeared for a personal hearing on his appeal 
before the undersigned Board member at the RO in May 2000.  
His wife was also present and testified.  A complete 
transcript is of record.  

The case was remanded by the Board in August 2000 for further 
evidentiary and procedural development, the purpose of which 
has been met.  


FINDING OF FACT

Post-traumatic stress disorder (PTSD) is shown to approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  




CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Lay testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The appellant has been rated under the schedule for rating 
mental disorders, 38 C.F.R. § 4.130; Diagnostic Code 9411.  
The criteria for rating post-traumatic stress disorder are as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130.  A GAF of 40 is defined 
as "some impairment in reality testing or communication 
(e.g., speech illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school)."  A GAF of 50 is defined as "serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 60 is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  A GAF of 70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships."

Historically, the medical record shows that that veteran 
developed PTSD from combat trauma in the Republic of Vietnam.  
He was involved in counter insurgency operations there from 
1968 to 1971.  He reported witnessing Marines in a hut next 
to his die from a rocket attack, others die from a rocket 
attack on a helicopter, and combat dead and wounded.  His 
best friend reportedly was shot down and missing.  His 
symptoms included walking around at night, "checking the 
perimeter," psychological distress from hearing helicopters 
and seeing the American flag, social detachment, sleep 
disturbance, irritability, hypervigilance, and exaggerated 
startle response.  The diagnosis of PTSD was made on VA 
examination in June 1992.  

VA outpatient treatment records show, in October 1997, that 
the veteran was feeling depressed after he became disgusted 
and discontinued his medication.  This was thought to account 
for some of his increased depression.  He denied homicidal 
and suicidal thoughts and was not overtly psychotic.  He had 
felt that the medication was not helping.  He had felt like 
an outsider in group therapy.  He reported difficulties 
getting along with people, even family members.  He was 
alienated from his father and his siblings.  He felt that he 
had never received his father's approval.  He had had 
conflicts with his neighbors.  He remained isolated in his 
room.  When he became discouraged and discontinued his 
medication and therapy, he used marijuana.  He did not 
understand why he should take the medication but could not 
use marijuana.  He had a good relationship with his teen-age 
daughter and became melancholy at the thought of her 
eventually leaving home.  His wife (his 3rd wife) reportedly 
was very supportive.  He described having intrusive thoughts, 
guilt and depression about his experiences in Vietnam.  PTSD 
was diagnosed.  

VA outpatient treatment records show, in November 1997, that 
the veteran thought of Vietnam daily.  Dreams and nightmares 
had decreased.  Depression had improved.  His anxiety and 
depression worsened when he did not take his medication.  He 
reported decreased interest in things, low self-esteem, and 
no friends.  He acknowledged that at times he was not 
pleasant.  A mental status evaluation showed that he was 
casually dressed in no acute distress.  He was alert, 
oriented, and cooperative, with coherent thoughts, speech of 
a regional dialect, affect almost euthymic, no thoughts of 
hurting himself or others, no overt psychosis, and automatic 
judgment and insight intact.  PTSD was the impression.  In 
December 1997, he stated that it helped when he was able to 
open up.  He was in a group.  He reportedly had problems 
establishing trust and ongoing relationships with friends and 
family.  He was at a loss as to why his relationships did not 
work.  He was ambivalent about getting close.  PTSD was 
diagnosed.  

On a VA examination in December 1997, it was noted that the 
veteran was married and got along well with his wife.  He had 
limited social contact outside the home.  He reported 
continuing to use marijuana to alleviate his psychiatric 
symptoms and to sleep.  He was unemployed and in receipt of 
Social Security disability benefits, primarily because of 
physical problems.  He complained of inability to work, read 
and concentrate, loss of interest in the world and in sex, 
that his medical condition was deteriorating and that he was 
terrified of going to the doctor for treatment.  Objectively, 
he was casually dressed, cooperative, apparently depressed 
and oriented.  There was no evidence of gross cognitive 
dysfunction.  He reportedly had recurrent homicidal and 
suicidal ideation.  He stated that he had experienced 
auditory and visual hallucinations and delusions, but it was 
recorded that these did not fit the criteria of 
hallucinations or delusions.  He stated that he was still in 
the Marines in that he pulled guard duty every night in the 
neighborhood.  He slept all day.  He thought about Vietnam 
daily.  While he preferred to avoid thinking and talking 
about the traumatic events of his Vietnam experience, he was 
willing to do so because his previous experience of talking 
about these events had been helpful.  He met the full 
criteria of PTSD and depression.  He showed a depressed mood, 
concentration problems, suicidal ideation, limited interest 
in doing things, excessive somnolence, and lack of sex drive.  
PTSD and moderate major depressive disorder were diagnosed.  
GAF equaled 45.  The examiner stated that the veteran 
suffered from severe depressive and PTSD symptoms.  As his 
physical symptoms increased, his depression increased and he 
suffered a surge in PTSD symptoms.  These symptoms had 
seriously impaired his psychiatric functioning and vocational 
potential.  

VA outpatient treatment records dated in June 1998 indicate 
that the veteran became tearful talking about a friend who 
was shot down in 1969 and he still saw his friend's family.  
He reported poor memory for recent events and poor 
concentration.  He was oriented to time, person, place and 
situation.  He was able to recall 2 out of 3 objects after 5 
minutes and perform serial 7's.  He reported working on 
forgiving his father and stated that his father had given him 
some validation and recognition that he had long desired.  He 
had difficulty getting close to people for fear that 
something bad would befall them.  He had ended 2 friendships 
in the last year when he found himself getting too close.  He 
felt very emotional and depressed, but without suicidal or 
homicidal thoughts.  He was not psychotic.  He reported 
medication compliance.  He was attending a group every 3 
weeks.  He hoped to go every week eventually, because he 
found it helpful and supportive.  He reported having been 
able to work through some of the problems he was having with 
the group.  PTSD and depressive disorder were diagnosed.  On 
the next visit, he was described as doing all right and 
dealing with past and current issues in an appropriate 
manner.  He was learning to trust and establish relationships 
with others, especially his father.  He remained compliant 
with medication.  He denied feeling depressed.  He reported 
feeling sad at times due to situational problems.  He was not 
overtly psychotic.  He continued to have intrusive thoughts 
about his military experiences.  He had disturbing but 
infrequent dreams of war.  He thought of war daily and knew 
the triggers.  He was nervous and had slight avoidance 
behavior.  He went to a weekly group for his military 
experiences.  The impression was PTSD.  

Martin Zelinski, M.D., reported in December 1998 that the 
veteran had a history of psychomotor agitation, poor 
sleeping, isolation, poor short-term memory, poor 
concentration, anergia, amotivation, suicidal ideation, 
boredom, and persistent depression associated with the 
diagnosis of PTSD.  The mental status examination revealed 
that he made good eye contact and related well with the 
examiner.  Affect was normal in range and intensity and 
congruent with topics of conversation.  He described a 
dysphoric/depressed mood.  Thought processes were logical and 
goal-directed.  Speech was normal in rate and tone.  Thought 
content was without suicidal or homicidal ideation or 
psychotic features.  He was alert and oriented to time, 
person, place and situation.  Memory and concentration were 
grossly intact.  He complained of memory difficulties.  He 
was somewhat fidgety.  He described having some reactive 
anger.  History of PTSD and recurrent severe depression were 
diagnosed.  Dr. Zelinski was concerned that the veteran's 
cognitive difficulties were exacerbated or caused by his 
medication regimen.  

VA outpatient treatment records show, in February 1999, that 
the veteran had depressed moods that came and went.  On a 
recent occasion he experienced thoughts of suicide and 
running away which he discussed in his group.  He was alert, 
oriented, rational, coherent, not overtly psychotic, with a 
depressed mood, and without suicidal or homicidal thoughts.  
PTSD and recurrent major depression were diagnosed.  In April 
1999, after an episode where his medication was accidentally 
thrown out, he continued to have recollections of his 
military experiences.  He was casually dressed and in no 
acute distress.  He was slightly upset in the beginning but 
calmer at the end.  He was alert, oriented, and cooperative.  
He had coherent thoughts and normal speech.  He was not 
suicidal or homicidal.  There was no overt psychosis.  
Automatic judgment and insight were intact.  The impression 
was PTSD.  GAF was 60.  In May 1999, it was reported that the 
veteran's wife had informed that the veteran was upset and 
angry.  A few days later he stated that he had had a panic 
attack.  Then he stated that that description was wrong and 
that he had been angry with everything, including himself and 
he needed more medication, which had been reduced.  In 
September 1999, he continued to recollect his military 
experiences.  He felt that therapy had helped.  He was 
casually dressed and in no acute distress.  He was alert, 
oriented and cooperative.  Affect was constricted.  Thoughts 
were coherent.  Speech was normal.  He was not having 
thoughts of hurting himself or others.  He was not overtly 
psychotic.  Automatic judgment and insight were intact.  PTSD 
was the impression.  GAF was 55.  

VA outpatient treatment records show, in March 2000, that the 
veteran was in no acute distress and things were all right, 
but he lacked motivation.  He felt at times that he had no 
life.  He had these feelings once or twice a week and they 
tended to fluctuate.  When he was in these moods, he tended 
to feel lonely.  He noted an improvement in his symptoms.  He 
attended group therapy.  He found that his military 
experiences weighed on his mind.  He felt that he was better 
able to cope with many things.  He had occasional dreams, 
averaging 3 a month.  He was casually dressed, alert, 
oriented, and cooperative with a slightly restricted affect, 
coherent thoughts, normal speech, no depression, no suicidal 
or homicidal ideas, and no overt psychosis.  PTSD and ADD 
were the impressions.  GAF was 60.  

During the May 2000 hearing, the veteran testified that he 
was being treated for PTSD and took prescribed medication for 
it.  He went to group therapy once a week.  He reported 
having been hospitalized for PTSD two weeks previously when 
he had become irritated and agitated about staying in the 
house and his medication was not working.  He thought of 
suicide.  He called his counselor who advised immediate 
inpatient psychiatric treatment.  He was in a hospital for 
approximately 3 days.  He had had panic attacks when he lost 
track of taking his medication and experienced withdrawal 
symptoms.  This condition was stabilized in the hospital.  He 
testified that he had a bad memory and worried about taking 
all the medication he was.  He suffered from recurrent 
nightmares and the inability to work even though he wanted 
to.  His wife testified that sometimes she heard from the 
veteran while she was at work 20 times in a day over nothing 
or not hear from him at all.  When he tried to pay the bills, 
he failed half the time because they had already been paid.  
Almost anything could set him off.  The veteran described his 
only contact with those outside the family as college 
students who came by to use his automotive tools.  She 
testified that he would blow up unpredictably, for instance, 
when he did not get a tool back that he lent someone when he 
thought that he should have.  She never knew what she was 
going to come home to and did not know if he was going to 
make it to pick their daughter up from school.  The veteran 
expected a lot of people and when they did not come across he 
became angry.  She described his judgment as poor.  He was 
suicidal in nature, as he often thought about suicide.  The 
veteran testified that he had no personal life.  He stated 
that he did not have a life anymore.  In the morning he felt 
harassed during the short time he saw his wife and daughter 
before they left.  He felt totally lonely.  He was staying 
with group therapy.  He was seen at the VA outpatient clinic 
for PTSD about once a month.  He testified that he stayed up 
on guard a lot of nights and his yard was equipped with 
sensor floodlights that were activated by movement.  He had a 
great deal of concern for the safety of his family and the 
country.  He stated that he had been a carpenter and 
draftsman.  He detailed musculoskeletal dysfunction as 
preventing him from working as a carpenter.  

On a VA examination in May 2001, the veteran stated that his 
marriage was a little rocky as his wife had been working long 
hours on a project, he was physically unable to care for the 
house, mentally unable to care for the needs of his daughter, 
so that he felt that stress had been placed on his family 
relationships.  He described a good relationship with his 
daughter and he picked her up every day from school.  He 
spent most of his time roaming from one place to another, 
trying to nap.  His orthopedic problems prevented him from 
using the computer much or from cooking and cleaning.  He 
stated that his medications were so sedating that he could 
not do much but sit around.  This had resulted in an isolated 
lifestyle.  He attended PTSD group therapy as often as it was 
held, which had been weekly, and then was changed to every 
two weeks for some administrative reason.  He continued to be 
unemployed.  He felt that he would not be able to work 
because of his back problems and because he was so sedated 
from medication.  He had tried to resume school but had 
stopped when he experienced a severe flashback involving 
jumping up, yelling profanities and acting like he was 
shooting people in class.  He complained of lack of sleep and 
taking so much medication that he could not function.  He was 
easily angered and upset.  

The objective findings on a VA examination in May 2001 were 
that the veteran was casually dressed, cooperative, and 
pleasant.  There was no evidence of gross cognitive 
dysfunction.  He reportedly had experienced recurrent 
suicidal and homicidal ideation with none active.  There was 
no evidence of psychotic symptomatology.  Displayed affect 
was depressed.  He became tearful when he was talking about 
flashbacks and he expressed the wish that he was not in the 
situation he was in.  He continued to report symptoms 
consistent with PTSD.  He reported daily intrusive thoughts, 
nightmares three times a week, vivid flashbacks, stress upon 
reminders of Vietnam, avoidance of thoughts and actions 
reminiscent of Vietnam, anhedonia, psychogenic amnesia 
(unsure whether trauma really occurred), emotional 
detachment, emotional numbing, foreshortened future, chronic 
anger and irritability, poor sleep (3 hours a night with 
medication), variable concentration, exaggerated startle 
response, and hypervigilance.  He also met criteria for 
depression and panic disorder with almost constant 
depression, recurrent suicidal ideation, hopelessness, guilt, 
fatigue, feelings of panic that come on suddenly and are 
quite distressful accompanied by increased heart rate, 
sweating, feeling jittery and feeling like he is going to 
explode.  His last such episode was 2-3 weeks previously.  
These episodes reportedly were starting to subside and 
occurred approximately once every 3 months.  Test findings 
indicated a tendency to overendorse his symptoms in a pattern 
not uncommon among veterans with PTSD.  The diagnostic 
impressions were PTSD, dysthymia, and panic disorder without 
agoraphobia.  GAF was 50.  The examiner summarize that the 
veteran continued to report significant PTSD symptoms, 
associated depression and panic.  Difficulties with attention 
were noted.  The GAF score was based on significant social 
dysfunction.  It was stated that, although he was unemployed, 
his employment problem was due in equal part to his physical 
problems and the side effects of his PTSD medication.  

A VA physician reported in December 2001 that the veteran was 
being treated at a VA outpatient clinic and a Veterans 
Resource Center for PTSD characterized by intrusive memories 
of trauma.  His treatment consisted of cognitive-behavioral 
psychotherapy and medication management.  PTSD was noted to 
have worsened in June and November 2001.  He continued to 
have core symptomatology of PTSD with increased intensity 
along with pronounced affective symptoms.  He had daily 
intrusive thoughts, nightmares of events from Vietnam, 
avoidance, behavior, arousal symptoms, and suicidal thoughts.  
Due to the worsening of his situation he had not been 
productive.  His prognosis remained uncertain.  It was hoped 
that continual treatment would improve the productive and 
quality of his life.  Due to the static nature of his 
illness, complete remission was improbable.  His level of 
functioning according to GAF was 50.  

In May 2002, Greater New Orleans Veterans Resource Center 
indicated that the veteran had been treated from an initial 
referral in April 1992 until September 2001 and then 
reconnected in December 2001.  He had begun individual 
counseling with psychosocial focus areas of PTSD.  He had had 
9 individual sessions since reconnecting.  

PTSD is shown to more nearly approximate the criteria for a 
70 percent disability evaluation under Diagnostic Code 9411.  
This contemplates the demonstrated level of his depression, 
episodes of panic, suicidal ideas, social isolation, 
flashbacks, nightmares, intrusive thoughts, guilt, emotional 
numbing and detachment, hypervigilance, anger, irritability, 
sleep difficulty, concentration difficulties and employment 
difficulty attributable to PTSD (and not to non-service 
connected musculoskeletal disablement and age).  These 
manifestations as in evidence since 1997 up to a complete 
rating examination in May 2001 have been described in detail.  
No worsening or inconsistency is shown in the additional 
therapeutic reports dated in December 2001 and May 2002.  The 
veteran has been consistently oriented, coherent, relevant, 
cooperative, alert, with normal speech and without overt 
psychosis.  Judgment and insight have been mostly intact.  
GAF has ranged from 45 to 60, with the latest being 50.  The 
meaning of these designation is fully specified.  The 50 GAF 
equates with serious symptoms (e.g., suicidal ideations) or 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, to qualify for the next higher rating of 100 
percent, there must be findings that equate with or more 
nearly approximate total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  No such symptomatology is shown to be present at 
the result of his PTSD.  Accordingly, the Board finds that a 
70 percent disability rating most accurately reflects the 
veteran's level of dysfunction from PTSD.  

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC. 6-96 (1996).  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluation for PTSD is adequate as the 
case does not present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  The assignment of a 70 percent 
evaluation is recognition of a level of interference with 
employment.  However, competent, objective evidence of marked 
inference with employment (beyond that contemplated by the 70 
percent schedular rating) or frequent periods of 
hospitalization has not been shown.  The Board notes the one 
period of hospitalization for a panic-like attack in 1999, 
but this has not been repeated or become a pattern, and his 
panic symptomatology are shown to have subsided and to have 
become infrequent.  



II. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in July 1998, August 2000, November 2000, February 
2001, August 2001, November 2001, April 2002, and October 
2002 that VA had or would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained to the extent feasible, following 
repeated official requests, to include Board remanded action.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  There is no 
indication that other Federal department or agency records 
exist that should be requested.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  The claimant was notified of the 
need for VA examinations, and they were accorded him.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested by letters, rating decisions and 
Board remand action, and notified in the statement of the 
case and supplemental statements of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received that could be reasonable obtained.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  Thus, VA's duty to assist has 
been fulfilled.  


ORDER

An increased rating for PTSD is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

